DETAILED ACTION
Notice of AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with SAMEER GOKHALE (Reg. No. 62,618) on 07/16/2021.
Please amend claims 1, 3, 6 and 7 as follows: 

1. (Currently Amended) A creating device for creating a classifier that outputs a label representing an attribute of a sample, comprising:
a memory; and
a processor coupled to the memory and programmed to execute a process comprising:
learning a correlation between a feature of a labeled sample to which the label is given, and a feature appearing only in an unlabeled sample to which the label is not given; 
adding the feature appearing only in the unlabeled sample to the feature of the labeled sample by using the correlation, and creating the classifier that outputs the label associated with an input sample by using the labeled sample to which the feature appearing only in the unlabeled sample is added; and
calculating an importance level indicating an influence level of the labeled sample on creation of [[a]] the classifier,
wherein the creating creates [[a]] the classifier that outputs the label associated with the input sample by using the labeled sample to which the feature appearing only in the unlabeled sample is added and the importance level,
wherein the importance level is a value obtained by dividing a test distribution by a training distribution.
3. (Currently Amended) The creating device according to claim 1, wherein the creating sets a predetermined condition in association with a relation between a probability that the labeled sample occurs and a probability that the unlabeled sample occurs, and after satisfying the condition, creates [[a]] the classifier that outputs the label associated with the input sample by using the labeled sample to which the feature appearing only in the unlabeled sample is added and the importance level.


6. (Currently Amended) A non-transitory computer-readable recording medium having stored a creating program that causes a computer to execute:
a learning step of learning a correlation between a feature of a labeled sample to which a label representing an attribute of the sample is given, and a feature appearing only in an unlabeled sample to which the label is not given;
a creating step of adding the feature appearing only in the unlabeled sample to the feature of the labeled sample by using the correlation, and creating a classifier that outputs the label associated with an input sample by using the labeled sample to which the feature appearing only in the unlabeled sample is added; and
calculating an importance level indicating an influence level of the labeled sample on creation of [[a]] the classifier,
wherein the creating creates [[a]] the classifier that outputs the label associated with the input sample by using the labeled sample to which the feature appearing only in the unlabeled sample is added and the importance level,
wherein the importance level is a value obtained by dividing a test distribution by a training distribution.









7. (Currently Amended) A creating method to be performed in a creating device for creating a classifier that outputs a label representing an attribute of a sample, comprising:
a learning process of learning a correlation between a feature of a labeled sample to which the label is given, and a feature appearing only in an unlabeled sample to which the label is not given;
a creating process of adding the feature appearing only in the unlabeled sample to the feature of the labeled sample by using the correlation, and creating the classifier that outputs the label associated with an input sample by using the labeled sample to which the feature appearing only in the unlabeled sample is added; and
calculating an importance level indicating an influence level of the labeled sample on creation of [[a]] the classifier,
wherein the creating creates [[a]] the classifier that outputs the label associated with the input sample by using the labeled sample to which the feature appearing only in the unlabeled sample is added and the importance level,
wherein the importance level is a value obtained by dividing a test distribution by a training distribution.

















REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: The instant invention is related to a creating device, a creating program, and a creating method to create a classifier that adds features of unlabeled samples to features of labeled samples if enough similarity between the features exist.

Prior art for was found for the claims as follows:
Re. Claim 1,
Chickering et al., (US 2016/0162802 A1) disclose the following limitations: 
	A creating device (Chickering: Fig. 1, 110.) for creating a classifier (112, 114) that outputs a label (124) representing an attribute of a sample (Chickering: Fig. 1 & Para. [0025].), comprising:
a memory (Chickering: Para. [0069] discloses memory.); and
a processor coupled to the memory and programmed to execute a process (Chickering: Paras. [0006], [0069] disclose a processor 602 coupled to the memory and programmed to execute a process.) comprising:
learning a correlation between a feature of a labeled sample (132) to which the label (124) is given, and a feature appearing only in an unlabeled sample (116) to which the label (124) is not given (Chickering: Fig. 1 & Paras. [0036], [0038]-[0039] disclose learning a correlation between a feature 130 of a labeled observation 132 and a feature 130 in an unlabeled observation 116 to which the new label 124 is given by comparing 118 scores between the two observations generated by ML models 112, 114.); 
adding the feature appearing only in the unlabeled sample (116) to the feature of the labeled sample (132) by using the correlation (i.e., comparison of scores via ML models 112, 114), and creating the classifier (i.e., continuous refinement of ML system 110) that outputs the label (124) associated with an input sample (i.e., via pool of input samples 104) by using the labeled sample (132) to which the feature appearing only in the unlabeled sample (116) is added (Chickering: Fig. 1 & Paras. [0036], [0039]-[0041], [0046] disclose using the comparison between scores as a correlation between the features to add the features from the unlabeled observation 116 to the labeled observation 132 which becomes the newly labeled observation 124.); and
(i.e., score) indicating an influence level (i.e., probability) of the labeled sample (132) on creation of the classifier (Chickering: Fig. 1 & Paras. [0036], [0038]-[0039] disclose using the score to generate a probability to determine if the feature 130 of the unlabeled observation 116 should be added to the labeled observation 124.), 
wherein the creating creates the classifier that outputs the label (124) associated with the input sample (104) by using the labeled sample (132) to which the feature appearing only in the unlabeled sample (116) is added and the importance level (Chickering: Fig. 1 & Paras. [0036], [0038]-[0039] disclose using the score to generate a probability to determine if the feature 130 of the unlabeled observation 116 should be added to the labeled observation 132 so that the classifier outputs the newly labeled observation 124.).
Yaser Said Abu-Mostafa et al., (US 2015/0206066 A1) disclose dividing a test distribution by a training distribution (Abu-Mostafa: Para. [0027] discloses equation (2) showing a division between test distribution Vc and training distribution Nr.).

Applicant uniquely claimed a distinct feature in the instant invention, which is not found in the prior art, either singularly or in combination. The feature is [Claims 1, 6, 7] “… wherein the importance level is a value obtained by dividing a test distribution by a training distribution. This feature is not found or suggested in the prior art.

Claims 6 & 7 recite analogous limitations to claims 1 above, and is therefore allowable on the same premise. Thus, claims 1, 3-7 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647.  The examiner can normally be reached on M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.












/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 07/17/2021